“

Case 1:21-cv-02933-JPC Document 1-2 Filed 04/06/21 Page 1 of 2

Site 5 Residential: Owner LLC
1735 Park Avenue Suite 300, New York; New York 10035
Phone: (212) 348-3248, Fax: (212) 348-3670

Appeals@ccmanagers.com
Apnes] Request
Appeal is being submitted by: Email (pdf) __.. Fax.212-348-3670

____ Mail 1735 Park Avenue ue St 300, NY, NEW YORK 10035

 

Reason(s) for rejection:

Famly Sec@

J

 

 

 

 

Response to rejection (PLEASE PRINT/ WRITE LEGIBLY): Ses 2 4 feed, hod Doc Tr
2 « Cm fn

 

 

 

 

 

 

 

 

 

 

 

 

Supporting } documentation regarding the rejection included ure you have additional information not fisted
you may also include it with this appeal):

____ (6) Additional Pay Stubs Bank Statements Employer Letter
__ Tax Returns ____ Proof of Debt Settlement/ Payment Plan (receipts, letter from creditor, court

documents, ete.)
__ Proof of a Legal or Natural Change (birth cert, marrage comet Abpclat heear, etc.)

Student Status; Official/ Unofficial Transcript other Atteclat Docarvat

 

 

YOU MAY. HAVE DOCUMENTS NoT LISTED. ABOVE; FOR A COMPLETE APPEAL REVIEW we WILL NEED AS
MUCH INFORMATION TO SUPPORT YOUR DISAGREEMENT WITH OUR DETERMINATION. ‘PLEASE NOTE
ALL APPEALS WILL BE REVIEWED AND RESPONDED TO. THE SUBMISSION OF YOUR APPEAL DOES NOT
GUARANTEE WE WILL BE ABLE TO CONTINUE PROCESSING YOUR APPLICATION OR OFFER AN
APARTMENT. THANK YOU FOR YOUR CONTINUED INTEREST IN FIVE SLUE SLIP
Case 1:21-cv-02933-JPC Document 1-2 Filed 04/06/21 Page 2 of 2

Agee! at Essex Lrossiny

 

To whom it may concem,

" We recently received a letter from the housing board of Essex Crossing Site 5 which informed us that we
were disqualified from consideration for a three-bedroom: ‘housing unit due to our family size (5.
children). We have consulted with our family’s legal representation and have determined that this
decision is unfounded for several reasons. We are writing to appeal this decision, and to kindly request
that you reinstate our proper eligibility status.

Firstly, we vould like to point out that when a family has already entered their housing unit, their family
size is no longer relevant and they can remain in thelr unit regardless of family growth (as was verified
with housing authorities). In this light, it ls hard to understand why a family that is one child above the
famity limit should be removed from consideration for an apartment that can benefit them so greatly.
This issue of family size Is further mitigated as our children have always shared bedrooms, and the space
In the three-bedroom apartment for which we applied is more than ample te accommodate our family
size. There is no law that limits the number of children per room, and our ar family has been inhabiting a
similar space for several years,

Further, we would like to bring your attention to the unique soctal/religious group which our family isa
part of. Being part of the Ultra-Orthodox Jewish community, where large families are the prevalent
norm, and fife is centered around family and religious values, brings unique living circumstances. Young
men (such as our eldest son), as they begin high-school, ‘frequently transition to dorm life in the religious
high schools that they attend, to facilitate immersive study and develop independence. This makes the
issue of family size much less relevant, as it is not representative of the number of regular inhabitants of
the apartment.

It Is disheartening to think that, because we have a large family, and different values than our neighbors,
we are barred from consideration for such a desperately needed service. We would happily have applied
for a larger apartment, however, there was no such option provided. After considerable research, it has
been determined that large families are overwhelmingly from minority groups such as Hispanics, -
Muslims, and Religious Jews. Housing practices like this-discriminate against these.groups, and ensure
that they are restricted access to services that other groups enjoy freely. What are those of us with

larger farnilies to do? .

We greatly appreciate your consideration, and truly hope: an’ equitable resolution can be reached.
Sincerely,

Chaim and Chana Katz
